PER CURIAM.
Security Insurance Company of Hartford [Security] seeks assignment from Commercial Credit Equipment Corporation [CCEC] of a final judgment pursuant to the terms of a warranty endorsement. We reject its assertions and affirm the final summary judgment in favor of CCEC on the grounds that no genuine issues of material fact exist, Whitten v. Progressive Casualty Insurance Co., 410 So.2d 501 (Fla.1982); Johnson v. Gulf Life Insurance Co., 429 So.2d 744 (Fla. 3d DCA 1983); Proprietors Insurance Co. v. Siegel, 410 So.2d 993 (Fla. 3d DCA 1982), and that the satisfaction of the judgment extinguished any remaining rights in the judgment. See Morris North American, Inc. v. King, 430 So.2d 592 (Fla. 4th DCA 1983); Movielab, Inc. v. Davis, 217 So.2d 890 (Fla. 3d DCA 1969); Weaver v. Stone, 212 So.2d 80 (Fla. 4th DCA 1968); Leo Jay Rosen Associates, Inc. v. Schultz, 148 So.2d 293 (Fla. 3d DCA 1963).
Affirmed.